Citation Nr: 0115031	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  96-18 363A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1967 to July 
1970.

A May 1974 RO rating decision granted service connection for 
hearing loss and assigned a zero percent rating, effective 
from January 1974, and denied service connection for 
residuals of a back injury.  The veteran was notified of the 
determinations in May 1974.

A June 1975 RO rating decision denied service connection for 
tinnitus.  The veteran was notified of the determination in 
June 1975.

A November 1982 RO rating decision denied service connection 
for a seizure disorder with a psychiatric disability.  The 
veteran was notified of the determination in November 1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1994 RO rating decision that denied service 
connection for residuals of a left knee injury, determined 
that there was no new and material evidence to reopen claims 
for service connection for a seizure disorder, a back 
condition, and a psychiatric disability, including post-
traumatic stress disorder (PTSD), and increased the 
evaluation for bilateral hearing loss from zero to 
20 percent, effective from November 1993.  In September 1995, 
the veteran submitted a notice of disagreement with the 
denial of service connection for residuals of a left knee 
injury, the determinations that there was no new and material 
evidence to reopen the claims for service connection for a 
seizure disorder, a back condition, and a psychiatric 
disability, and the evaluation assigned for hearing loss, 
arguing that the hearing loss was more severe than evaluated 
because it included tinnitus.

At a hearing in October 1996, the veteran withdrew his appeal 
with regard to the issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for residuals of a back injury other than a low back injury.  
A November 1998 RO rating decision granted service connection 
for PTSD and assigned a 50 percent evaluation for this 
disorder, effective from November 1993.  The veteran was 
notified of this determination and in November 1998 submitted 
a notice of disagreement with the evaluation assigned for the 
PTSD and notified the RO that he was satisfied with the 
resolution of the issue of service connection for a 
psychiatric disability.  In the November 1998 RO rating 
decision, service connection was also granted for residuals 
of a left knee injury; service connection was granted for 
tinnitus with a separate 10 percent evaluation assigned for 
this condition; and it was determined that there was no new 
and material evidence to reopen claims for service connection 
for residuals of a low back condition and a seizure disorder.

In a November 2000 letter, the veteran withdrew his appeal 
with the issue of entitlement to a higher rating for PTSD, 
assigned a 50 percent evaluation, effective from November 
1993.  The issues of whether new and material evidence had 
been submitted to reopen claims for service connection for a 
seizure disorder and a low back disability were certified to 
the Board for resolution.



FINDING OF FACT

In May 2001, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
he was submitting a withdrawal of his appeal of the issues in 
this case.



CONCLUSION OF LAW

The appeal having been withdrawn with the issues in this 
appeal, and there being no allegation of error of fact or 
law, the Board has no jurisdiction to review the RO rating 
decision that determined there was no new and material 
evidence to reopen claims for service connection for a 
seizure disorder and residuals of a low back injury.  
38 U.S.C.A. § 7105(b)(2) and (d)(5), 7108 (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b) and (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c).  The veteran has withdrawn his appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.


		
J. E. Day
	Member, Board of Veterans' Appeals



 



